Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 21-36 are pending as of the reply and amendments filed on 9/7/21. Claims 1-20 and 37-40 have been canceled. 
Claims 21-23 and 25-31 were previously rejected for nonstatutory double patenting over claims 1 and 32 of USP 9290497. Applicants’ reasons for traversal of this rejection are summarized and addressed below.

Applicants have argued claims 21-23 and 25-31 of the instant application and claims 1 and 32 of US ‘497 are patentably distinct, as the instant claims are directed to compounds of formula 406 whereas the claims of the issued patent are directed to methods of preparing polymorph form C of a compound of formula (I). Applicants have asserted as shown below, the present claimed compounds are structurally distinct from polymorph form C compounds as claimed in US ‘497: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Applicants’ arguments are not found persuasive. The restriction requirement was made between two distinct inventions, compounds of formula 405 or 406, and a method of treating cancer with a structurally unrelated compound. The restriction was proper because the method of treatment did not require a compound of formula 405 or 406. However, claims 21-23 and 25-31 are drawn to a compound that is required by the method of preparing a compound of formula (I) as recited in claims 1 & 32 of the US patent. The examiner acknowledges that the claims of US ‘497 are drawn to a process of preparing polymorph C of a compound of formula 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. While compounds of formula (I) are structurally distinct from a compound of formula 406 as recited in the instant claims, the process of preparing a compound of formula (I) expressly requires a compound of formula 406 as a reactant in the process, as shown (see claim 32 of US ‘497): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. This compound is included within formula 406 of the instant claims, defined as follows: R3=chloro, R’=phenyl, and R9=methyl; furthermore, the instant claims encompass any enantiomer, and would therefore include the compound having the stereochemistry as shown above. As this species of formula 406 of the instant claims is required by the process of preparing a compound of formula (I) as claimed in US ‘497, the claims are not patentably distinct from each other. Notably, a restriction between compounds and a process of preparing the compounds of formula (I) was not made in the instant application, nor during prosecution of US ‘497. The rejection for nonstatutory double patenting is proper and is maintained for reasons of record and those discussed above. 
Claims 21-36 were examined. Claims 21-23 and 25-31 are rejected. 
Claims 24 and 32-34 are objected to. Claims 35-36 are allowed. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23 and 25-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 32 of U.S. Patent No. 9290497. The instant claims are drawn to a compound having the following structural formula: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. Dependent claim 29 recites the following compound: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, with claim 29 reciting R’ as unsubstituted phenyl, and dependent claim 31 reciting R3 as chloro. The claims of US ‘497 are drawn to a method of preparing polymorphic form C of the following compound: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, and dependent claim 32 recites the method to comprise reacting the compound shown as an intermediate: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. The compound of dependent claim 32 of US ‘497 is clearly included within the instantly claimed compounds. The instant claims and the process claimed in US ‘497 are not patentably distinct from each other, since the compound 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, which is required by the process claimed in US ‘497, is included within the instantly claimed compounds. 

Claim Objections
Claims 24 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Information Disclosure Statement
The IDS filed on 9/8/21 has been considered. 


Conclusion
Claims 21-23 and 25-31 are rejected. Claims 24 and 32-34 are objected to. Claims 35-36 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627